     Case 4:21-cv-00181-P Document 1 Filed 02/23/21                 Page 1 of 4 PageID 1



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

KAREN LAEMMLIN,                                 §
      Plaintiff,                                §
                                                §
v.                                              §           CIVIL ACTION NO. 4:21-cv-00181
                                                §
KROGER TEXAS, L.P.                              §
     Defendant                                  §                   JURY DEMANDED

                              DEFENDANT’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Kroger Texas, L.P. (“Defendant”) in

the cause styled “Karen Laemmlin v. Kroger Texas, L.P.” originally pending as Cause No. 141-

323054-21 in the 141st Judicial District Court of Tarrant County, Texas, files this Notice of

Removal of the cause to the United States District Court for the Northern District of Texas, Fort

Worth Division.

                                               I.
                                      BASIS FOR REMOVAL

       The basis of the removal of this action is diversity jurisdiction under 28 U.S.C. § 1332.

Diversity jurisdiction exists in this case because there is complete diversity of citizenship

between the parties, Defendant is not a citizen of the State of Texas, and the amount in

controversy exceeds $75,000.00, exclusive of interest and costs.

                                               II.
                                    DIVERSITY JURISDICTION

       Plaintiff, at the time of the initial filing of this action and at the current time of the

removal of this action, was and is a citizen, resident, and domicile of the State of Texas.




                                                -1-
        Case 4:21-cv-00181-P Document 1 Filed 02/23/21                            Page 2 of 4 PageID 2



         Kroger Texas L.P. at the time of the initial filing of this action and at the time of the

removal of this action, was and is a limited partnership formed under the laws of Ohio. The

general partner of Kroger Texas L.P. is KRGP Inc., an Ohio corporation with its principal place of

business in Ohio. The only limited partner is KRLP Inc., an Ohio corporation with its principal

place of business in Ohio. Neither KRGP Inc. nor KRLP Inc., the only two partners of Kroger

Texas L.P., has ever been a resident of, incorporated in, or had its principal place of business in

the State of Texas.

                                                     III.
                                            FACTUAL BACKGROUND

         Plaintiff claims that as she entered the Kroger store on or about February 22, 2019, she

was hit by grocery carts being pushed by a Kroger employee. Plaintiff filed suit on January 22,

2021, in the 141st Judicial District Court of Tarrant County, Texas, asserting a negligence cause

of action against Defendant.

                                                  IV.
                                       THE AMOUNT IN CONTROVERSY

         Plaintiff judicially admits in her Original Petition that she seeks damages of $250,000 to

$1,000,000 for past and future medical expenses, physical pain and suffering and mental

anguish, physical impairment, and disfigurement.1 As a result, the amount in controversy in this

case exceeds $75,000.00, exclusive of interest and costs, and this case is removable.2




    1
         See Plaintiff’s Original Petition attached hereto as Exhibit 2.
    2   See S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 492 (5th Cir. 1996); see also Laughlin v. Kmart Corp., 50
S.W.3d 871, 873 (10th Cir. 1995) (amount in controversy is ordinarily determined by allegations in complaint).



                                                          -2-
       Case 4:21-cv-00181-P Document 1 Filed 02/23/21                   Page 3 of 4 PageID 3



                                              V.
                                        REMOVAL IS TIMELY

        This removal is timely because it is filed “within thirty days after receipt, through service

or otherwise, of a copy of an amended pleading, motion, order or other paper from which it

may first be ascertained the case is one which is or has just become removable.”3 Defendant

first became aware this case was removable on or about February 3, 2021, when Defendant

was served with Plaintiff's Original Petition. Accordingly, this removal is timely because it is

made within thirty days after the receipt by Defendant of the document that first demonstrated

the case was removable. Moreover, less than one year has passed since the commencement of

the action in state court on January 22, 2021.4

                                                 VI.
                                               VENUE

        Venue is proper in this district under 28 U.S.C. § 1441(a) because this district and

division embrace the county in which the removed action has been pending.

                                             VII.
                                   PROCEDURAL REQUIREMENTS

        Defendant filed with the Clerk of the 141st Judicial District Court of Tarrant County,

Texas a Notice of Filing Notice of Removal to Federal Court simultaneously with the filing of this

Notice of Removal.

        Pursuant to Local Rule 81.1, the following documents are attached hereto for the

Court’s reference:

        (1)       State court docket sheet (as of February 23, 2021);


   3    28 U.S.C. § 1446(b).
   4    See id.



                                                  -3-
     Case 4:21-cv-00181-P Document 1 Filed 02/23/21                 Page 4 of 4 PageID 4



       (2)    Plaintiff’s Original Petition (filed January 22, 2021) with Service of Citation; and

       (3)    Defendant Kroger Texas, L.P.’s Original Answer (filed February 23, 2021).

       Also, in compliance with Local Rule 81.1, Defendant has filed the following documents

with the Notice:

              •      Civil Cover Sheet

              •      Supplemental Civil Cover Sheet

              •      Certificate of Interested Persons

       WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that this case be

removed to the United States District Court for the Northern District of Texas, Fort Worth

Division.

                                             Respectfully submitted,
                                              /s/ Jack Ormond
                                             B. Kyle Briscoe
                                             State Bar No. 24069421
                                             kbriscoe@peavlerbriscoe.com
                                             Jack Ormond
                                             Attorney in charge
                                             State Bar No. 24037217
                                             jormond@peavlerbriscoe.com
                                             PEAVLER|BRISCOE
                                             2215 Westgate Plaza
                                             Grapevine, Texas 76051
                                             214-999-0550 (telephone)
                                             214-999-0551 (fax)
                                             ATTORNEYS FOR DEFENDANT

                                    CERTIFICATE OF SERVICE
       I certify that this document was served on counsel of record in accordance with the
Federal Rules of Civil Procedure using the court’s ECF system on February 23, 2021.
                                             /s/ Jack Ormond
                                             Jack Ormond



                                               -4-
